Title: To Thomas Jefferson from William Christian, 10 April 1781
From: Christian, William
To: Jefferson, Thomas



Sir
Montgomery County April the 10th: 1781.

About the first of March Major Martin called on me, on his Way from General Green’s Camp to the Great Island, and delivered me a Commission signed by the General, a Copy of which I now enclose to your Excellency. Major Martin requested me to write to the Warriors upon the Subject, which I did, and we concluded that it would be well for Colonels Arthur Campbell, Col. Shelbey, Col. Severe, and Major Martin, who all live convenient to endeavour to put the Business in Motion. I have lately received a Letter informing me that they met at the Island on the 24th. of March, wrote a Letter to the Chiefs, and sent off an Indian with their Letter and mine; an Answer to which is expected the latter End of this Month. They also wrote to the Chickasaws, and desired an Answer in four Months, but Reports say, we can expect no Peace with that Nation while we Maintain the Post at the Iron Bank.
Col. Severe with about 180 Men on Horseback from Washington in Carolina made an Incursion into the middle Cherokee Settlements, early in March; surprized one Village, at which he killed and took some of their People; and plundered two other Villages, which the People Evacuated. With the Prisoners, perhaps twenty Women and Children, some Horses, and Goods, he hastned back, before the Warriors could Assemble. About 100 Cherokee Families, is said to be subsisted in Georgia. People of all Ranks appear to have a desire to encroach upon the Indian Lands; this will throw great Obstacles in the Way of a Treaty. They have been ill treated on the one Hand and caressed on the other, so that I have very little  Hopes any Thing can be done with them. The only great Inducements the Indians can have for treating; are for us to do them Justice respecting their Land and to subsist their Families this Summer. As to the Land, Virginia is but little concerned.
Last Night Your Excellencys Letter was delivered me; and I apprehend some Difficulties may arise in the two appointments, if the Indians should meet at the End of this Month. If a meeting is brought about great Expences will attend it, and I cant see what will be done without Money, unless your Excellency, has ordered some to be sent up. For should but twenty Indians meet they cant be subsisted a Day upon the Credit of the States.
I am Your Excellencys mo. obed. Servant,

Wm. Christian

